Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 04, 2014

The Court of Appeals hereby passes the following order:

A15D0142. STEPHEN MICHAEL WEIHROUCH v. THE STATE.

      In October 2012, Stephen Michael Weihrouch pled guilty to several offenses,
including theft by bringing stolen property into the State. Weihrouch subsequently
filed a motion to withdraw his guilty plea, which the trial court denied on the basis
that it was filed after the term of court in which sentence was entered. Weihrouch
filed this application for discretionary appeal.
      The denial of a motion to withdraw a guilty plea may be appealed directly. See
Smith v. State, 283 Ga. 376 (659 SE2d 380) (2008). Ordinarily, if a party applies for
discretionary review of a directly appealable order, we grant the application under
OCGA § 5-6-35 (j). To fall within this general rule, however, the application must be
filed within 30 days of entry of the order to be appealed. See OCGA § 5-6-35 (d) &
(j); Hill v. State, 204 Ga. App. 582 (420 SE2d 393) (1992).
      Although Weihrouch included a copy of the trial court’s order with his
application, it was not a stamped “filed” copy as required by Court of Appeals Rule
31 (e). Without the stamped “filed” copy of the order, we cannot ascertain if the
application was filed within 30 days, which is a jurisdictional requirement. See
OCGA § 5-6-35 (d); Boyle v. State, 190 Ga. App. 734 (380 SE2d 57) (1989).
Accordingly, on November 13, 2014, we ordered Weihrouch to supplement his
application within ten days with a stamped “filed” copy of the order to be appealed.
We provided that failure to comply with this directive would result in dismissal of the
application. Weihrouch has not submitted a stamped “filed” copy of the order, and
more than ten days have passed since the November 13, 2014 order. Accordingly,
Weihrouch’s application for discretionary appeal is hereby DISMISSED.


                                     Court of Appeals of the State of Georgia
                                                                          12/04/2014
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.




                                        2